DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No.11193683. Although the claims at issue are not identical, they are not patentably distinct from each other because ‘683 teaches each and every limitation as described below.


17451627
16732050 (USPN 11193683)
1. A heating, ventilation, and air conditioning (HVAC) control device, comprising:
a memory operable to store:
a predicted occupancy schedule comprising a plurality of time entries, wherein:
each time entry corresponds with a day of a week and an hour of a day; and
each time entry is associated with a predicted occupancy status; and
an occupancy history log comprising a plurality of historical occupancy statuses, wherein each historical occupancy status is associated with a timestamp corresponding with a day and an hour of a day over a first period of time; and
a processor operably coupled to the memory, and configured to:
record a plurality of actual occupancy statuses, wherein each actual occupancy status is associated with a timestamp corresponding with a day and an hour of a day over a second period of time;
determine a plurality of predicted occupancy statuses, wherein each predicted occupancy status corresponds with a timestamp of an actual occupancy status;
compare the plurality of predicted occupancy statuses to the plurality of actual occupancy statuses;
identify one or more conflicting occupancy statuses based on the comparison, wherein a conflicting occupancy status indicates a difference between an actual occupancy status and a corresponding predicted occupancy status;
identify one or more timestamps corresponding with the one or more conflicting occupancy statuses;
identify one or more historical occupancy statuses corresponding with the identified one or more timestamps;
update the one or more conflicting occupancy statuses in the predicted occupancy schedule with the one or more historical occupancy statuses;
determine a number of conflicting occupancy statuses;
compare the number of conflicting occupancy statuses to a predetermined threshold value, wherein the predetermined threshold value corresponds with a maximum number of conflicting occupancy statuses for the predicted occupancy schedule; and
determine the number of conflicting occupancy statuses exceeds the predetermined threshold value before updating the one or more conflicting occupancy statuses in the predetermined occupancy schedule.
2. The device of claim 1, wherein updating the one or more conflicting occupancy statuses in the predicted occupancy schedule with the one or more historical occupancy statuses comprises:
identifying a plurality of historical occupancy statuses corresponding with a timestamp for a conflicting occupancy status;
determining a percentage of present statuses within the plurality of historical occupancy statuses;
setting the conflicting occupancy status to a present status in response to determining that the percentage of present statuses within the plurality of historical occupancy statuses is greater than fifty percent; and
setting the conflicting occupancy status to an away status in response to determining that the percentage of present statuses within the plurality of historical occupancy statuses is less than fifty percent.
3. The device of claim 1, wherein the processor is further configured to generate a heat map that identifies the one or more conflicting occupancy statuses overlaid with the predicted occupancy schedule.
4. (canceled)
5. The device of claim 1, wherein the processor is further configured to:
obtain forecasted weather information for a location associated with a space, wherein the forecasted weather information identifies forecasted temperatures for a plurality of days;
obtain historical weather information for the location associated with the space, wherein the historical weather information identifies a previous temperature for the plurality of days;
compare the forecasted weather information and the historical weather information for the plurality of days; and
determine that a temperature difference between the forecasted weather information and the historical weather information is within a predefined range for a majority of the plurality of days before recording the plurality of actual occupancy statuses.
6. The device of claim 1, wherein comparing the plurality of predicted occupancy statuses to the plurality of actual occupancy statuses comprises ignoring timestamps corresponding with a weekend day.
7. The device of claim 1, wherein the processor is further configured to:
determine a first set of weights for a machine learning model based on the updated predicted occupancy schedule, wherein each of the first plurality of weights is associated with a day of the week;
determine a second set of weights for the machine learning model based on the updated predicted occupancy schedule, wherein each of the second plurality of weights is associated with a time of a day; and
generate a machine learning model using the first set of weights and the second set of weights, wherein the machine learning model is configured to output a probability corresponding within an input that identifies a day of the week and a time of a day.
8. A predictive schedule error correction method, comprising:
recording a plurality of actual occupancy statuses, wherein each actual occupancy status is associated with a timestamp corresponding with a day and an hour of a day over a second period of time;
determining a plurality of predicted occupancy statuses, wherein each predicted occupancy status corresponds with a timestamp of an actual occupancy status;
comparing the plurality of predicted occupancy statuses to the plurality of actual occupancy statuses;
identifying one or more conflicting occupancy statuses based on the comparison, wherein a conflicting occupancy status indicates a difference between an actual occupancy status and a corresponding predicted occupancy status;
identifying one or more timestamps corresponding with the one or more conflicting occupancy statuses;
identifying one or more historical occupancy statuses corresponding with the identified one or more timestamps;
updating the one or more conflicting occupancy statuses in a predicted occupancy schedule with the one or more historical occupancy statuses, wherein the predicted occupancy schedule comprises a plurality of time entries, wherein:
each time entry corresponds with a day of a week and an hour of a day; and
each time entry is associated with a predicted occupancy status;
determining a number of conflicting occupancy statuses;
comparing the number of conflicting occupancy statuses to a predetermined threshold value, wherein the predetermined threshold value corresponds with a maximum number of conflicting occupancy statuses for the predicted occupancy schedule; and
determining the number of conflicting occupancy statuses exceeds the predetermined threshold value before updating the one or more conflicting occupancy statuses in the predetermined occupancy schedule.
9. The method of claim 8, wherein updating the one or more conflicting occupancy statuses in the predicted occupancy schedule with the one or more historical occupancy statuses comprises:
identifying a plurality of historical occupancy statuses corresponding with a timestamp for a conflicting occupancy status;
determining a percentage of present statuses within the plurality of historical occupancy statuses;
setting the conflicting occupancy status to a present status in response to determining that the percentage of present statuses within the plurality of historical occupancy statuses is greater than fifty percent; and
setting the conflicting occupancy status to an away status in response to determining that the percentage of present statuses within the plurality of historical occupancy statuses is less than fifty percent.
10. The method of claim 8, further comprising generating a heat map that identifies the one or more conflicting occupancy statuses overlaid with the predicted occupancy schedule.
11. (canceled)
12. The method of claim 8, further comprising:
obtaining forecasted weather information for a location associated with a space, wherein the forecasted weather information identifies forecasted temperatures for a plurality of days;
obtaining historical weather information for the location associated with the space, wherein the historical weather information identifies a previous temperature for the plurality of days;
comparing the forecasted weather information and the historical weather information for the plurality of days; and
determining that a temperature difference between the forecasted weather information and the historical weather information is within a predefined range for a majority of the plurality of days before recording the plurality of actual occupancy statuses.
13. The method of claim 8, wherein comparing the plurality of predicted occupancy statuses to the plurality of actual occupancy statuses comprises ignoring timestamps corresponding with a weekend day.
14. The method of claim 8, further comprising:
determining a first set of weights for a machine learning model based on the updated predicted occupancy schedule, wherein each of the first plurality of weights is associated with a day of the week;
determining a second set of weights for the machine learning model based on the updated predicted occupancy schedule, wherein each of the second plurality of weights is associated with a time of a day; and
generating a machine learning model using the first set of weights and the second set of weights, wherein the machine learning model is configured to output a probability corresponding within an input that identifies a day of the week and a time of a day.
15. A computer program comprising executable instructions stored in a non-transitory computer readable medium that when executed by a processor causes the processor to:
record a plurality of actual occupancy statuses, wherein each actual occupancy status is associated with a timestamp corresponding with a day and an hour of a day over a second period of time;
determine a plurality of predicted occupancy statuses, wherein each predicted occupancy status corresponds with a timestamp of an actual occupancy status;
compare the plurality of predicted occupancy statuses to the plurality of actual occupancy statuses;
identify one or more conflicting occupancy statuses based on the comparison, wherein a conflicting occupancy status indicates a difference between an actual occupancy status and a corresponding predicted occupancy status;
identify one or more timestamps corresponding with the one or more conflicting occupancy statuses;
identify one or more historical occupancy statuses corresponding with the identified one or more timestamps;
update the one or more conflicting occupancy statuses in a predicted occupancy schedule with the one or more historical occupancy statuses, wherein the predicted occupancy schedule comprises a plurality of time entries, wherein:
each time entry corresponds with a day of a week and an hour of a day; and
each time entry is associated with a predicted occupancy status;
determine a number of conflicting occupancy statuses;
compare the number of conflicting occupancy statuses to a predetermined threshold value, wherein the predetermined threshold value corresponds with a maximum number of conflicting occupancy statuses for the predicted occupancy schedule; and
determine the number of conflicting occupancy statuses exceeds the predetermined threshold value before updating the one or more conflicting occupancy statuses in the predetermined occupancy schedule.
16. The computer program of claim 15, wherein updating the one or more conflicting occupancy statuses in the predicted occupancy schedule with the one or more historical occupancy statuses comprises:
identifying a plurality of historical occupancy statuses corresponding with a timestamp for a conflicting occupancy status;
determining a percentage of present statuses within the plurality of historical occupancy statuses;
setting the conflicting occupancy status to a present status in response to determining that the percentage of present statuses within the plurality of historical occupancy statuses is greater than fifty percent; and
setting the conflicting occupancy status to an away status in response to determining that the percentage of present statuses within the plurality of historical occupancy statuses is less than fifty percent.
17. The computer program of claim 15, further comprising instructions that when executed by the processor causes the processor to generate a heat map that identifies the one or more conflicting occupancy statuses overlaid with the predicted occupancy schedule.
18. (canceled)
19. The computer program of claim 15, further comprising instructions that when executed by the processor causes the processor to:
obtain forecasted weather information for a location associated with a space, wherein the forecasted weather information identifies forecasted temperatures for a plurality of days;
obtain historical weather information for the location associated with the space, wherein the historical weather information identifies a previous temperature for the plurality of days;
compare the forecasted weather information and the historical weather information for the plurality of days; and
determine that a temperature difference between the forecasted weather information and the historical weather information is within a predefined range for a majority of the plurality of days before recording the plurality of actual occupancy statuses.
20. The computer program of claim 15, further comprising instructions that when executed by the processor causes the processor to:
determine a first set of weights for a machine learning model based on the updated predicted occupancy schedule, wherein each of the first plurality of weights is associated with a day of the week;
determine a second set of weights for the machine learning model based on the updated predicted occupancy schedule, wherein each of the second plurality of weights is associated with a time of a day; and
generate a machine learning model using the first set of weights and the second set of weights, wherein the machine learning model is configured to output a probability corresponding within an input that identifies a day of the week and a time of a day.

1. A heating, ventilation, and air conditioning (HVAC) control device, comprising:
a memory operable to store:
a predicted occupancy schedule comprising a plurality of time entries, wherein:
each time entry corresponds with a day of a week and an hour of a day; and
each time entry is associated with a predicted occupancy status; and
an occupancy history log comprising a plurality of historical occupancy statuses, wherein each historical occupancy status is associated with a timestamp corresponding with a day and an hour of a day over a first period of time; and
a processor operably coupled to the memory, and configured to:
record a plurality of actual occupancy statuses, wherein each actual occupancy status is associated with a timestamp corresponding with a day and an hour of a day over a second period of time;
determine a plurality of predicted occupancy statuses, wherein each predicted occupancy status corresponds with a timestamp of an actual occupancy status;
compare the plurality of predicted occupancy statuses to the plurality of actual occupancy statuses;
identify one or more conflicting occupancy statuses based on the comparison, wherein a conflicting occupancy status indicates a difference between an actual occupancy status and a corresponding predicted occupancy status;
identify one or more timestamps corresponding with the one or more conflicting occupancy statuses;
identify one or more historical occupancy statuses corresponding with the identified one or more timestamps; and
update the one or more conflicting occupancy statuses in the predicted occupancy schedule with the one or more historical occupancy statuses, wherein updating the one or more conflicting occupancy statuses in the predicted occupancy schedule with the one or more historical occupancy statuses comprises:
identifying a plurality of historical occupancy statuses corresponding with a timestamp for a conflicting occupancy status;
determining a percentage of present statuses within the plurality of historical occupancy statuses;
setting the conflicting occupancy status to a present status in response to determining that the percentage of present statuses within the plurality of historical occupancy statuses is greater than a threshold value; and
setting the conflicting occupancy status to an away status in response to determining that the percentage of present statuses within the plurality of historical occupancy statuses is less than the threshold value.
2. The device of claim 1, wherein the processor is further configured to generate a heat map that identifies the one or more conflicting occupancy statuses overlaid with the predicted occupancy schedule.
3. The device of claim 1, wherein the processor is further configured to:
determine a number of conflicting occupancy statuses;
compare the number of conflicting occupancy statuses to a predetermined threshold value, wherein the predetermined threshold value corresponds with a maximum number of conflicting occupancy statuses for the predicted occupancy schedule; and
determine the number of conflicting occupancy statuses exceeds the predetermined threshold value before updating the one or more conflicting occupancy statuses in the predetermined occupancy schedule.
4. The device of claim 1, wherein the processor is further configured to:
obtain forecasted weather information for a location associated with a space, wherein the forecasted weather information identifies forecasted temperatures for a plurality of days;
obtain historical weather information for the location associated with the space, wherein the historical weather information identifies a previous temperature for the plurality of days;
compare the forecasted weather information and the historical weather information for the plurality of days; and
determine that a temperature difference between the forecasted weather information and the historical weather information is within a predefined range for a majority of the plurality of days before recording the plurality of actual occupancy statuses.
5. The device of claim 1, wherein comparing the plurality of predicted occupancy statuses to the plurality of actual occupancy statuses comprises ignoring timestamps corresponding with a weekend day.
6. The device of claim 1, wherein the processor is further configured to:
determine a first set of weights for a machine learning model based on the updated predicted occupancy schedule, wherein each of the first plurality of weights is associated with a day of the week;
determine a second set of weights for the machine learning model based on the updated predicted occupancy schedule, wherein each of the second plurality of weights is associated with a time of a day; and
generate a machine learning model using the first set of weights and the second set of weights, wherein the machine learning model is configured to output a probability corresponding within an input that identifies a day of the week and a time of a day.
7. A predictive schedule error correction method, comprising:
recording a plurality of actual occupancy statuses, wherein each actual occupancy status is associated with a timestamp corresponding with a day and an hour of a day over a second period of time;
determining a plurality of predicted occupancy statuses, wherein each predicted occupancy status corresponds with a timestamp of an actual occupancy status;
comparing the plurality of predicted occupancy statuses to the plurality of actual occupancy statuses;
identifying one or more conflicting occupancy statuses based on the comparison, wherein a conflicting occupancy status indicates a difference between an actual occupancy status and a corresponding predicted occupancy status;
identifying one or more timestamps corresponding with the one or more conflicting occupancy statuses;
identifying one or more historical occupancy statuses corresponding with the identified one or more timestamps; and
updating the one or more conflicting occupancy statuses in a predicted occupancy schedule with the one or more historical occupancy statuses, wherein the predicted occupancy schedule comprises a plurality of time entries, wherein:
each time entry corresponds with a day of a week and an hour of a day; and
each time entry is associated with a predicted occupancy status, and
wherein updating the one or more conflicting occupancy statuses in the predicted occupancy schedule with the one or more historical occupancy statuses comprises:
identifying a plurality of historical occupancy statuses corresponding with a timestamp for a conflicting occupancy status;
determining a percentage of present statuses within the plurality of historical occupancy statuses;
setting the conflicting occupancy status to a present status in response to determining that the percentage of present statuses within the plurality of historical occupancy statuses is greater than a threshold value; and
setting the conflicting occupancy status to an away status in response to determining that the percentage of present statuses within the plurality of historical occupancy statuses is less than the threshold value.
8. The method of claim 7, further comprising generating a heat map that identifies the one or more conflicting occupancy statuses overlaid with the predicted occupancy schedule.
9. The method of claim 7, further comprising:
determining a number of conflicting occupancy statuses;
comparing the number of conflicting occupancy statuses to a predetermined threshold value, wherein the predetermined threshold value corresponds with a maximum number of conflicting occupancy statuses for the predicted occupancy schedule; and
determining the number of conflicting occupancy statuses exceeds the predetermined threshold value before updating the one or more conflicting occupancy statuses in the predetermined occupancy schedule.
10. The method of claim 7, further comprising:
obtaining forecasted weather information for a location associated with a space, wherein the forecasted weather information identifies forecasted temperatures for a plurality of days;
obtaining historical weather information for the location associated with the space, wherein the historical weather information identifies a previous temperature for the plurality of days;
comparing the forecasted weather information and the historical weather information for the plurality of days; and
determining that a temperature difference between the forecasted weather information and the historical weather information is within a predefined range for a majority of the plurality of days before recording the plurality of actual occupancy statuses.
11. The method of claim 7, wherein comparing the plurality of predicted occupancy statuses to the plurality of actual occupancy statuses comprises ignoring timestamps corresponding with a weekend day.
12. The method of claim 7, further comprising:
determining a first set of weights for a machine learning model based on the updated predicted occupancy schedule, wherein each of the first plurality of weights is associated with a day of the week;
determining a second set of weights for the machine learning model based on the updated predicted occupancy schedule, wherein each of the second plurality of weights is associated with a time of a day; and
generating a machine learning model using the first set of weights and the second set of weights, wherein the machine learning model is configured to output a probability corresponding within an input that identifies a day of the week and a time of a day.
13. A computer program comprising executable instructions stored in a non-transitory computer readable medium that when executed by a processor causes the processor to:
record a plurality of actual occupancy statuses, wherein each actual occupancy status is associated with a timestamp corresponding with a day and an hour of a day over a second period of time;
determine a plurality of predicted occupancy statuses, wherein each predicted occupancy status corresponds with a timestamp of an actual occupancy status;
compare the plurality of predicted occupancy statuses to the plurality of actual occupancy statuses;
identify one or more conflicting occupancy statuses based on the comparison, wherein a conflicting occupancy status indicates a difference between an actual occupancy status and a corresponding predicted occupancy status;
identify one or more timestamps corresponding with the one or more conflicting occupancy statuses;
identify one or more historical occupancy statuses corresponding with the identified one or more timestamps; and
update the one or more conflicting occupancy statuses in a predicted occupancy schedule with the one or more historical occupancy statuses, wherein the predicted occupancy schedule comprises a plurality of time entries, wherein:
each time entry corresponds with a day of a week and an hour of a day; and
each time entry is associated with a predicted occupancy status, and
wherein updating the one or more conflicting occupancy statuses in the predicted occupancy schedule with the one or more historical occupancy statuses comprises:
identifying a plurality of historical occupancy statuses corresponding with a timestamp for a conflicting occupancy status;
determining a percentage of present statuses within the plurality of historical occupancy statuses;
setting the conflicting occupancy status to a present status in response to determining that the percentage of present statuses within the plurality of historical occupancy statuses is greater than a threshold value; and
setting the conflicting occupancy status to an away status in response to determining that the percentage of present statuses within the plurality of historical occupancy statuses is less than the threshold value.
14. The computer program of claim 13, further comprising instructions that when executed by the processor causes the processor to generate a heat map that identifies the one or more conflicting occupancy statuses overlaid with the predicted occupancy schedule.
15. The computer program of claim 13, further comprising instructions that when executed by the processor causes the processor to:
determine a number of conflicting occupancy statuses;
compare the number of conflicting occupancy statuses to a predetermined threshold value, wherein the predetermined threshold value corresponds with a maximum number of conflicting occupancy statuses for the predicted occupancy schedule; and
determine the number of conflicting occupancy statuses exceeds the predetermined threshold value before updating the one or more conflicting occupancy statuses in the predetermined occupancy schedule.
16. The computer program of claim 13, further comprising instructions that when executed by the processor causes the processor to:
obtain forecasted weather information for a location associated with a space, wherein the forecasted weather information identifies forecasted temperatures for a plurality of days;
obtain historical weather information for the location associated with the space, wherein the historical weather information identifies a previous temperature for the plurality of days;
compare the forecasted weather information and the historical weather information for the plurality of days; and
determine that a temperature difference between the forecasted weather information and the historical weather information is within a predefined range for a majority of the plurality of days before recording the plurality of actual occupancy statuses.
17. The computer program of claim 13, further comprising instructions that when executed by the processor causes the processor to:
determine a first set of weights for a machine learning model based on the updated predicted occupancy schedule, wherein each of the first plurality of weights is associated with a day of the week;
determine a second set of weights for the machine learning model based on the updated predicted occupancy schedule, wherein each of the second plurality of weights is associated with a time of a day; and
generate a machine learning model using the first set of weights and the second set of weights, wherein the machine learning model is configured to output a probability corresponding within an input that identifies a day of the week and a time of a day.








Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Claims 1, 8, and 15 recite the steps of updating, identifying, comparing, and determining conflicting occupancy statuses based on a time entries, which are capable of being performed mentally (e.g. obtaining, comparing, determining deviations, and correcting predictions).  This judicial exception is not integrated into a practical application because the additional limitations of a memory, history log, time entries, and a processor represent a means for tangential data gathering and where the generic recitation of a processor represents mere instructions to apply.  Furthermore, each time entry is recorded by a memory which also serves as a tangential data gathering means.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the inclusion of a processor, memory,  history log, and time-stamps represent well known and conventional elements, infra claim 1 and cited prior art.  The inclusion of time entries including hours and days of the week are well known and conventional time-stamps as evidenced by the cited prior art as described below, see Fadell et al., 
a memory operable to store (0092, Figure 7 -742)
a predicted occupancy schedule comprising a plurality of time entries, wherein:
each time entry corresponds with a day of a week and an hour of a day (Figure 1-132, 0028, 0052, 0054) and
each time entry is associated with a predicted occupancy status (Figure 1-132, 0028, 0052, 0054), see also Figure 1-120), and
an occupancy history log comprising a plurality of historical occupancy statuses, wherein each historical occupancy status is associated with a timestamp corresponding with a day and an hour of a day over a first period of time (Figure 1-132, 0028, 0052, 0054, see also Figure 3-132, 0045-46)
a processor operably coupled to the memory, and configured to:
record a plurality of actual occupancy statuses, wherein each actual occupancy status is associated with a timestamp corresponding with a day and an hour of a day over a second period of time (Figure 1-132, see also 0046)
determine a plurality of predicted occupancy statuses, wherein each predicted occupancy status corresponds with a timestamp of an actual occupancy status (0036, 0046, Figure 1)
compare the plurality of predicted occupancy statuses to the plurality of actual occupancy statuses (0028, 0036, Figure 1)
identify one or more conflicting occupancy statuses based on the comparison, wherein a conflicting occupancy status indicates a difference between an actual occupancy status and a corresponding predicted occupancy status (0028, 0036, Figure 1)
identify one or more timestamps corresponding with the one or more conflicting occupancy statuses (0028)
identify one or more historical occupancy statuses corresponding with the identified one or more timestamps (0028)  and
update the one or more conflicting occupancy statuses in the predicted occupancy schedule with the one or more historical occupancy statuses (0028)

Claims 4, 11, and 18 recite the additional limitations of comparing the conflicting statuses to a predetermined threshold which are both within one’s mental ability to compare a value to a threshold and which as described by Chen, infra analysis, do not represent significantly more (20150302318-0006, see also 7349753)

Claims 6 and 13 recite an additional step of ignoring a weekend day which is within the mental ability of a user to ignore irrelevant data when making a determining and further represents conventional and routine means for ignoring outlier data as evidences by the cited prior art, see Outlier prior art, Conclusion (20210081811  20200379423  20170161562)


Claims 2, 5, 7, 9, 10, 12, 14, 16, 17, 19, and 20 are rejected under the same rationale as described above. 



Allowance Discussion
But for the 35 USC 101 rejection, claims 2, 4, 5, 9, 12, 16, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 7-8, 14-15, 17, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fadell et al. (PG/PUB 2015/0006463).
Claim 1 Fadell et al. teaches a heating, ventilation, and air conditioning (HVAC) control device, comprising:
a memory operable to store (0092, Figure 7 -742)
a predicted occupancy schedule comprising a plurality of time entries, wherein:
each time entry corresponds with a day of a week and an hour of a day (Figure 1-132, 0028, 0052, 0054: see calendar (time of year, day of week, time of day), for example) and
each time entry is associated with a predicted occupancy status (Figure 1-132, 0028, 0052, 0054), see also Figure 1-120), and
an occupancy history log comprising a plurality of historical occupancy statuses, wherein each historical occupancy status is associated with a timestamp corresponding with a day and an hour of a day over a first period of time (Figure 1-132, 0028, 0052, 0054, see also Figure 3-132, 0045-46)
a processor operably coupled to the memory, and configured to:
record a plurality of actual occupancy statuses, wherein each actual occupancy status is associated with a timestamp corresponding with a day and an hour of a day over a second period of time (Figure 1-132, see also 0046)
determine a plurality of predicted occupancy statuses, wherein each predicted occupancy status corresponds with a timestamp of an actual occupancy status (0036, 0046, Figure 1)
compare the plurality of predicted occupancy statuses to the plurality of actual occupancy statuses (0028, 0036, Figure 1)
identify one or more conflicting occupancy statuses based on the comparison, wherein a conflicting occupancy status indicates a difference between an actual occupancy status and a corresponding predicted occupancy status (0028, 0036, Figure 1 e.g. as interpreted, an error between an actual and predicted occupancy)
identify one or more timestamps corresponding with the one or more conflicting occupancy statuses (0028, see identifying occupancy discrepancies for Wednesday, for example)
identify one or more historical occupancy statuses corresponding with the identified one or more timestamps (0028, see identifying prior occupancy states in comparison to future occupancy states)  and
update the one or more conflicting occupancy statuses in the predicted occupancy schedule with the one or more historical occupancy statuses (0028 see correcting the model to minimize prediction error based on past, actual occupancy)
Claim 7. Fadell et al. teaches the device of claim 1 wherein the processor is further configured to:
determine a first set of weights for a machine learning model based on the updated predicted occupancy schedule, wherein each of the first plurality of weights is associated with a day of the week (0035-36, 0044-48: see learning based on weighted inputs corresponding with a day of a week)
determine a second set of weights for the machine learning model based on the  updated predicted occupancy schedule, wherein each of the second plurality of weights is associated with a time of a day ((0035-36, 0044-48: see learning based on weighted inputs corresponding with a day of a week)
generate a machine learning model using the first set of weights and the second set of weights, wherein the machine learning model is configured to output a probability corresponding within an input that identifies a day of the week and a time of a day ((0035-36, 0044-48: see learning based on weighted inputs corresponding with a day of a week, see also 0037 as indicating a probability for a day of week and time of day in the context of 0028 e.g. “The systems can include a prior (a priori) stochastic model of human occupancy, thermal comfort and activity patterns, based in part on information pertaining to the type, dimensions, layout and/or the expected average number of occupants of the structure (whether a home or other type of structure) and on the calendar (time of year, day of week, time of day), and also based on prevailing and forecast local weather conditions. )
Claim 8. A predictive schedule error correction method, comprising:
recording a plurality of actual occupancy statuses, wherein each actual occupancy status is associated with a timestamp corresponding with a day and an hour of a day over a second period of time (supra claim 1)
determining a plurality of predicted occupancy statuses, wherein each predicted occupancy status corresponds with a timestamp of an actual occupancy status; (supra claim 1)
comparing the plurality of predicted occupancy statuses to the plurality of actual occupancy statuses; (supra claim 1)
identifying one or more conflicting occupancy statuses based on the comparison, wherein a conflicting occupancy status indicates a difference between an actual occupancy status and a corresponding predicted occupancy status; (supra claim 1)
identifying one or more timestamps corresponding with the one or more conflicting occupancy statuses; (supra claim 1)
identifying one or more historical occupancy statuses corresponding with the identified one or more timestamps; (supra claim 1)
updating the one or more conflicting occupancy statuses in a predicted occupancy schedule with the one or more historical occupancy statuses, wherein the predicted occupancy schedule comprises a plurality of time entries, wherein:
each time entry corresponds with a day of a week and an hour of a day; (supra claim 1)
each time entry is associated with a predicted occupancy status  (supra claim 1)
Claim 14.    Fadell et al. teaches the method of claim 8, further comprising:
determining a first set of weights for a machine learning model based on the updated predicted occupancy schedule, wherein each of the first plurality of weights is associated with a day of the week (((0035-36, 0044-48: see learning based on weighted inputs corresponding with a day of a week)
determining a second set of weights for the machine learning model based on the updated predicted occupancy schedule, wherein each of the second plurality of weights is associated with a time of a day (((0035-36, 0044-48: see learning based on weighted inputs corresponding with a day of a week)
generating a machine learning model using the first set of weights and the second set of weights, wherein the machine learning model is configured to output a probability corresponding within an input that identifies a day of the week and a time of a day (((0035-36, 0044-48: see learning based on weighted inputs corresponding with a day of a week. See also 0037)
Claim 15. Fadell et al. teaches a computer program comprising executable instructions stored in a non-transitory computer readable medium that when executed by a processor causes the processor to:
record a plurality of actual occupancy statuses, wherein each actual occupancy status is associated with a timestamp corresponding with a day and an hour of a day over a second period of time (supra claim 1)
determine a plurality of predicted occupancy statuses, wherein each predicted occupancy status corresponds with a timestamp of an actual occupancy status;
compare the plurality of predicted occupancy statuses to the plurality of actual occupancy statuses; (supra claim 1)
identify one or more conflicting occupancy statuses based on the comparison, wherein a conflicting occupancy status indicates a difference between an actual occupancy status and a corresponding predicted occupancy status; (supra claim 1)
identify one or more timestamps corresponding with the one or more conflicting occupancy statuses; (supra claim 1)
identify one or more historical occupancy statuses corresponding with the identified one or more timestamps; (supra claim 1)
update the one or more conflicting occupancy statuses in a predicted occupancy schedule with the one or more historical occupancy statuses, wherein the predicted occupancy schedule comprises a plurality of time entries, (supra claim 1) wherein:
each time entry corresponds with a day of a week and an hour of a day; (supra claim 1)
each time entry is associated with a predicted occupancy status. (supra claim 1)

Claim 20. Fadell teaches the computer program of claim 15, further comprising instructions that when executed by the processor causes the processor to:
determine a first set of weights for a machine learning model based on the updated predicted occupancy schedule, wherein each of the first plurality of weights is associated with a day of the week (0035-36, 0044-48: see learning based on weighted inputs corresponding with a day of a week. See also 0037)
determine a second set of weights for the machine learning model based on the updated predicted occupancy schedule, wherein each of the second plurality of weights is associated with a time of a day; ((0035-36, 0044-48: see learning based on weighted inputs corresponding with a day of a week. See also 0037)
generate a machine learning model using the first set of weights and the second set of weights, wherein the machine learning model is configured to output a probability corresponding within an input that identifies a day of the week and a time of a day (0035-36, 0044-48: see learning based on weighted inputs corresponding with a day of a week. See also 0037)


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Fadell et al. (PG/PUB 2015/0006463) in view over Jones et al. (PG/PUB 2018/0329617) 

Claims 3, 10, and 17    Fadell et al. teaches the device/method of claim 1/8/15 but does not teach the heat map limitations as described below.  Fadell in view over Jones et al.  teaches wherein the processor is further configured to generate a heat map that identifies the one or more conflicting occupancy statuses (e.g. as interpreted, actual occupancy compared to predicted) overlaid with the predicted occupancy schedule (Jones et al., see Figure 4B, element 550 as providing a heat map which overlays predicted and actual state information, albeit the state information does not correspond to the predicted and actual state information comprising occupancy, but see Fadell et al., supra claim 1, as teaching predicted and actual occupancy)
Therefore, before the effective filing date of the claimed invention, one of ordinary skill in the art applying the teachings of Fadell (e.g. determining conflicting occupancy status via comparing actual to predicted occupancy states), to the teachings of Jones (e.g. displaying a heat map which overlays predicted and actual device states),, would achieve an expected and predictable result via adapting the respective actual and predicted state icons of Jones with the actual and predicted occupancy state values of Fadell to reflect the difference between predicted and actual occupancy states.  Since visually comparing predicted to actual occupancy states provides immediate feedback to a user while enabling the user to determine unexpected deviations, an improved invention is realized by juxtaposing past and future occupancy states.  Moreover, one of ordinary skill in the art substituting a conflicting indicator in place of a predicted state value and substituting an actual occupancy in place of an actual state value would illustrate through overlay of both predicted and conflicting values for visual review.  Whether this review is performed textually or visually, presenting both forms of data at the same time graphically would provide a means to visually appreciate the discrepancy.

Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Fadell et al. (PG/PUB 2015/0006463) in view over Fadell et al. (PG/PUB 2015/0006463)
Claims 6 and 13.    Fadell teaches the device/method of claim 1/8 but does not expressly teach the ignore limitations as described below.  Fadell teaches wherein comparing the plurality of predicted occupancy statuses to the plurality of actual occupancy statuses comprises ignoring timestamps corresponding with a weekend day (Fadell, 0011, 0036: see user input corresponding to weekend time-stamps, see also ignoring weekend time-stamps based on the comparing, 0028: “comparing the priori model to the actual output of the occupancy prediction engine 120. For example, if the a priori model predicts the absence of occupants on Wednesdays during daytime, but occupancy sensors sense human presence on Wednesdays consistently….the priori model can be corrected for this information.”)
Therefore, before the effective filing date of the claimed invention, one of ordinary skill in the art applying the teachings of Fadell (e.g. determining whether to include prior data for updating the model when the model indicates error), to the teachings of Fadell (e.g. user inputting actual weekday and weekend data for use in modelling, where data is selectively ignored), would achieve an expected and predictable result of ignoring weekend data that is not indicative of actual occupancy, i.e., weekday only type users. One of ordinary skill in the art as a matter of design choice in light of the finite and quantifiable data, see Figure 1-132, and given a model is corrected by utilizing relevant data, would realize an improved invention by ignoring weekend data in the event of weekday only users, for example, to avoid incorrect predictions.

Claims 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Fadell et al. (PG/PUB 2015/0006463) in view over Chen et al. (PG/PUB 20150302318).
Claims 11 and 18    Fadell et al. teaches the method/program of claims 8/15 but does not teach the threshold comparison limitations as described below.  Fadell et al. in view over Chen teaches further comprising:
determining a number of conflicting occupancy statuses (Fadell et al., 0036 e.g. see single instance of prediction error)
comparing the number of conflicting occupancy statuses to a predetermined threshold value, wherein the predetermined threshold value corresponds with a maximum number of conflicting occupancy statuses for the predicted occupancy schedule (Chen, 0006: see model prediction error exceeding a predefined threshold and associated model updating)
determining the number of conflicting occupancy statuses exceeds the predetermined threshold value before updating the one or more conflicting occupancy statuses in the predetermined occupancy schedule (Chen, 0006: see updating the prediction model when the prediction error exceeds a predefined threshold, see also Fadell for updating the model when a prediction error occurs, 0028, 0036)
Therefore, before the effective filing date of the claimed invention, one of ordinary skill in the art applying the teachings of Chen (e.g. updating a prediction model based on comparing the prediction error to a threshold value), to the teachings of Fadell (e.g. updating the model when a single error occurs between predicted and actual), would achieve an expected and predictable result of updating the prediction model of Fadell when the comparison indicates a predicted to actual difference exceeds a predefined threshold.  Since limiting the number of model updates accounts for transient occupancy and instances of abnormal occupancy patterns, an improved invention is realized (Chen, 0006: “Therefore, it is desired to develop a technical solution capable of efficiently updating a prediction model used for time series data, and it is desired the technical solution can detect whether an existing prediction model can accurately reflect future changes of the time series data (e.g., judging whether errors between predicted values and actual measured values are within a specific threshold range or not), and further provide a notification of updating the prediction model when errors exceed the predefined threshold.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Outlier data
20210081811  20200379423  20170161562
Occupancy Estimation
20100250481
20170323207
20200196091 – indoor occupant count based on learning signal strength 
Machine Learning (weighted)
20210064890  20180225585  20050192915  20200148215  20180225585  20160100233
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRIN D DUNN whose telephone number is (571)270-1645.  The examiner can normally be reached on M-Sat (10-8) PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar can be reached on 571-270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DARRIN D DUNN/Patent Examiner, Art Unit 2117